DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Claims 7-11, 13-16, 60-61, 63, 65 are pending and being examined.  Claims 1-6, 18-29, 31-42, 44-59, 62, and 64 are canceled.  Claims 7-9, 13-16, and 60-61 are amended with no new subject matter being introduced.  Claims 12, 17, 30, and 43 are canceled through an Examiner’s amendment.

Claims 7-11, 13-16, 60-61, 63, 65 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Dana Kolesar on 04/14/2021.
The application has been amended as follows: 
Claims 12, 30, and 43 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 61 with particular attention to “an ammonia oxidation catalyst consisting of copper and manganese”.
Moini et al. (US 2008/0112870 A1) and Pfeifer et al. (US 8226896 B2) are considered to be the closest prior art.
Moini teaches a catalyst comprising a selective catalytic reduction catalyst for reducing oxides of nitrogen and an oxidation catalyst free from precious metal components for simultaneously oxidizing ammonia and carbon monoxide (Moini, abstract).  Moini teaches the oxidation catalyst comprises an alkali component selected from Mg, Ba, K, or combinations thereof; a transition metal selected from V, Cr, Mo, Mn, Fe, Co, Ni, Cu, Zn, Ag, or combinations thereof (Moini, claims 1, 5, 6); and a support comprising ceria, titania, alumina, silica, silica-alumina, alumino-silicates, alumina-zirconia, alumina-chromia, alumina-ceria, or combinations thereof (Moini, claim 3).  Moini teaches the catalyst compositions are disposed on a substrate (Moini, [0030]).  
Pfeifer teaches a layered catalyst comprising oxidation-active coating and an SCR-active coating (Pfeifer, claim 1); the SCR-active coating comprise zeolites (i.e., molecular sieve) (Pfeifer, Col. 5 lines 29-35).  Pfeifer teaches iron exchanged zeolites with beta-zeolite as being one of the preferred zeolites for the SCR layer (Pfeifer, Col. 5 lines 29-35).
Moini and Pfeifer, alone or combined, do not teach nor render obvious a dual layer ammonia slip catalyst comprising an SCR layer and an oxidation layer wherein the oxidation layer comprises an ammonia oxidation catalyst consisting of copper and manganese and an oxide support consisting of alumina and either CeO2/ZrO2 mixed oxide or a Zr-stabilized CeO2 mixed oxide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734